        Case 2:16-cr-20032-JAR Document 633 Filed 10/03/18 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,           )
                  Plaintiff,        )
                                    )
v.                                  )                 No. 16-cr-20032-JAR-2
                                    )
KARL CARTER,                        )
                     Defendant      )
___________________________________ )


                              PROTECTIVE ORDER

      Upon the unopposed motion by the United States in this case for the entry of

a protective order, it is hereby ORDERED that:

      1.      All documents and materials provided by the government to the

Special Master, in response to the August 17, 2018 subpoena duces tecum, and

shared with counsel of record in this matter, are subject to this protective order and

may be used by the Special Master and defense counsel solely in connection with

litigation in the above-captioned case, as well as in the related litigation pursuant to

28 U.S.C. § 2255.

      2.     Nothing contained in this Order shall preclude any party from

applying to this Court for further relief for modification of any provision hereof.
        Case 2:16-cr-20032-JAR Document 633 Filed 10/03/18 Page 2 of 2




       3.     Any party violating this Order is subject to sanction by the Court.

SO ORDERED.

Dated: October 3, 2018
                                         S/ Julie A. Robinson
                                        JULIE A. ROBINSON
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                           2
